Citation Nr: 1107086	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  04-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied the Veteran's 
petition to reopen the previously denied claim for service 
connection for bilateral hearing loss as new and material 
evidence had not been submitted and denied service connection for 
tinnitus.  The Veteran was afforded a February 2006 Travel Board 
hearing before the undersigned Veterans Law Judge.  

The Board remanded these claims in December 2006, in addition to 
the issue of entitlement to an increased rating for posttraumatic 
stress disorder (PTSD).  In March 2008, the agency of original 
jurisdiction granted an increased rating for PTSD, which the 
Veteran indicated satisfied his appeal.  

The issues remaining on appeal were again remanded by the Board 
in September 2008 for additional development.  The Board finds 
the necessary development has been completed, and these issues 
are ready for appellate review on the merits.  


FINDINGS OF FACT

1.  The Veteran has current tinnitus as a result of in-service 
noise exposure.  

2.  In a March 1976 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss as there 
was no medical evidence of current hearing loss related to 
service.

3.  Evidence received since the March 1976 RO decision relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for tinnitus, the absence of which was the 
basis of the previous denial.

4.  Current bilateral hearing loss is related to in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, (2010).

2.  The RO's March 1976 rating decision that denied the claim for 
service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).

3.  The evidence received since the March 1976 decision is new 
and material and, therefore, sufficient to reopen the claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5108 (West 2002), 5108; 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for the establishment of service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  New and material evidence

Generally, a decision denying a claim, which has become final may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for 
finding new and material evidence, and views the phrase "raises 
a reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."  Evidence "raises 
a reasonable possibility of substantiating the claim," if it 
would trigger VA's duty to provide an examination in adjudicating 
a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO denied the Veteran's claim for service connection for 
hearing loss in March 1976 because there was no medical evidence 
of hearing loss at separation.  The Veteran was notified of the 
RO's decision, did not appeal, and the decision became final.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

In its 1976 decision, the RO considered the Veteran's service 
treatment records, and some VA outpatient treatment records.  The 
service treatment records contained no reports of tinnitus or 
hearing loss.  A March 1974 VA treatment record shows that the 
Veteran reported a blast injury two years earlier, involving the 
left ear.  He complained of progressive ringing and hearing loss 
in the ears.  The impression was post-traumatic hearing loss and 
tinnitus in the left ear.  

During VA treatment in December 1975, he reported service 
connected hearing loss as a result of his service in an artillery 
unit.  It was noted that after being seen in March 1974, he had 
been referred for further evaluation, but had not gone.

Pertinent new evidence received since the March 1976 denial 
includes an April 1976 audiogram, updated VA treatment records, 
and an October 2003 VA audiological examination report; in 
addition to various statements by the Veteran.  

VA treatment records, dated in September 1982, show that the 
Veteran reported hearing impairment in his left ear ever since 
active service.  In his notice of disagreement and substantive 
appeal, the Veteran disputed the accuracy of service treatment 
records showing hearing loss at entrance and normal hearing at 
separation.  

The October 2003 VA examination report confirmed bilateral 
hearing loss, but included a negative nexus opinion by an 
audiologist.  38 C.F.R. § 3.385.  The report does not reflect 
consideration of the March 1974, treatment record.

The Board finds the Veteran's explicit reports of a continuity of 
symptoms beginning in service together with case law establishing 
that lay statements alone can be sufficient to establish service 
connection, and audiograms documenting for the first time that 
there is hearing loss as defined by VA regulations, constitute 
new and material evidence.  38 C.F.R. §§ 3.385, 3.156; Savage, 
supra; Shade, supra.  

The statements and case law pertain to the rationale for the last 
final prior denial in March 1976, essentially that there was no 
link between a current disability and service.  The audiograms 
pertain to the necessary element of a current disability.  Since 
new and material evidence has been received, the petition to 
reopen a service connection claim for hearing loss is granted.  
38 C.F.R. § 3.156; See id.; Shade, supra. 

III. Service connection for bilateral hearing loss and tinnitus

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases and 
disorders, including sensorineural hearing loss (as a disease of 
the central nervous system), will be presumed if manifested to a 
compensable degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  38 
C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service treatment records include the following audiogram taken 
during the Veteran's November 1968 entrance examination.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
10
LEFT
15
25
20
35
35

The examiner noted hearing loss in the left ear.  During active 
service, there were no complaints or treatment for hearing loss 
or tinnitus.  An audiogram obtained at the Veteran's June 1971 
separation examination read as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
25
15
5
15
10

The examiner did not note hearing loss at separation.  The 
hearing acuity measured at both entrance and separation does not 
meet the VA threshold for hearing loss in either ear.  See 
38 C.F.R. § 3.385.  Nonetheless, the Veteran asserts he 
experienced noise exposure from artillery during service.  The 
record confirms that the Veteran served in Vietnam and earned two 
Rifle Expert decorations.  The Board finds the Veteran credible 
in his reports of in-service noise exposure.  

VA treatment records, dated in March 1974, reflect that the 
Veteran reported having left ear tinnitus and hearing loss 
following a blast injury approximately two years ago.  Next, VA 
treatment records, dated in December 1975, showed that the 
Veteran described having muffled hearing following noise exposure 
during active service.  An audiogram was not created, nor were 
any other findings listed.  

VA treatment records, dated in September 1982, reflect that the 
Veteran complained of worsening hearing of the left ear.  There 
is also an undated emergency room treatment report.  It reflects 
findings of scar and redness in the tympanic membrane of the left 
ear and some calcification in the tympanic membrane of the right 
ear.    

VA treatment records reflect that in March 2003, the Veteran 
reported longstanding bilateral hearing loss and tinnitus.  An 
audiogram was taken later in July 2003.  It showed both ears 
being within normal limits to 2000 hertz (Hz) with mild to severe 
sensorineural hearing loss at 3000 Hz through 8000 Hz.  

The Veteran underwent a VA examination in October 2003.  The 
audiologist reportedly reviewed the file.  The Veteran complained 
of difficulty understanding speech in the presence of background 
noise.  He reported noise exposure during service from field 
artillery while stationed in Vietnam.  He also affirmed noise 
exposure during civilian employment with the use of hearing 
protection.  

The Veteran stated that tinnitus has been present since active 
service.  An audiogram and speech recognition testing was 
performed.  Tympanometric results were normal.  The audiologist 
made the following conclusions: normal hearing through 2000 Hz 
bilateral; mild to severe high frequency sensorineural hearing 
loss in the left ear; and mild to moderate-severe high frequency 
sensorineural hearing loss for the right ear.  Speech 
discrimination was deemed very good for the right ear and 
excellent for the left ear.  The audiologist determined that it 
is not likely that bilateral hearing loss and tinnitus are 
related to military noise exposure.  She cited service treatment 
records showing normal hearing at separation, an absence of 
reported tinnitus during service, and reported post-service 
occupational noise exposure.  

In his August 2004 notice of disagreement, the Veteran disputed 
the accuracy of the service treatment records.  He argued that it 
was not possible for his hearing acuity at separation to improve 
following military noise exposure.  Similarly, he contended that 
he reported tinnitus at separation.  In an April 2005 statement, 
the Veteran expressed concern that he was examined by a medical 
doctor.  He reaffirmed having tinnitus since active service.  

VA treatment records from July 2004 show that the Veteran was 
treated for otitis externa and vertigo during inpatient 
psychiatric treatment.  As part of his November 2004 substantive 
appeal the Veteran again disputed the accuracy of his service 
treatment records.  

VA treatment records, dated in March 2005, reflect that the 
Veteran underwent an annual hearing reevaluation in connection 
with hearing aids.  He received hearing aids in April 2005.   

At the February 2006 hearing, the Veteran testified that he had 
experienced extensive noise exposure from small arms and 
artillery fire during service without any hearing protection.  He 
started noticing tinnitus symptoms during service and reported 
that he told the medical examiner at separation about the 
symptoms.  The Veteran reported having civilian occupational 
noise exposure, but that it was comparatively less than active 
service noise, and hearing protection was used.  

Social Security Administration (SSA) records obtained January 
2007 reflect that the Veteran has been in receipt of disability 
benefits for non-audiological disabilities beginning on September 
1, 2002.  

Analysis

The Veteran's reports of military noise exposure are credible and 
consistent with the circumstances of his service as an armorer.  
38 U.S.C.A. § 1154(a),(b) (West 2002).  Hence, an in-service 
injury is demonstrated.

Audiology testing has demonstrated a current bilateral ear 
hearing disability as defined by VA and the continuing presence 
of tinnitus.  38 C.F.R. § 3.385.  The remaining question is 
whether there is a nexus between military noise exposure and 
current bilateral hearing loss and tinnitus.  

The Board must weigh all lay and medical evidence of record.  See 
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  Although the Federal Circuit has held that 
lay evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself; the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan, supra.  This would include weighing the 
absence of contemporary medical evidence against lay statements.  
Id.

The Veteran asserts that a continuity of symptomatology is 
present for both bilateral hearing loss and tinnitus.  38 C.F.R. 
§ 3.303(b).  He is competent to report on the symptoms relating 
to these hearing impairments as they are readily capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the service treatment records weigh against the 
Veteran's reports of tinnitus and hearing loss during service.  
In his medical history questionnaire for separation, the Veteran 
was specifically requested to confirm whether he had or ever had 
"ear, nose, or throat trouble" or "hearing loss."  He denied 
having or ever experiencing either problem.  See Owen, supra; 
Buchanan, supra.  

The Veteran has disputed the accuracy service records.  He lacks 
the necessary medical expertise to provide a competent opinion 
that the hearing test results were inaccurate, although he is 
competent to say that he reported tinnitus at the time of his 
separation from service.  It is significant that the medical 
history form does not specifically ask about tinnitus.  Hence, it 
is possible that the Veteran was reporting tinnitus but did not 
have an opportunity to report it on the medical history.

It is also significant that the Veteran reported hearing loss and 
tinnitus in March 1974, and related a history that placed the 
onset of symptoms proximate to his service.  The 1975 and March 
1976 VA treatment records reflect that the Veteran reports of 
symptoms since service and an in-service explosion affecting his 
hearing.  Also weighing in favor of the Veteran's claims is the 
fact that the disabilities were described as "progressive" in 
treatment records from the early to mid-1970's.  This language 
suggests that symptoms may have been relatively less noticeable 
(and hence less likely to be noted) at the time of his separation 
from service but had been present and increasing since.

The Veteran's statements must also be weighed against the 
negative medical opinion found in the October 2003 VA examination 
report.  Owen, supra; Buchanan, supra.  The VA audiologist 
expressed a negative opinion based upon lack of complaints in 
service and post service occupational noise exposure.  The 
examiner did not, however, consider a complete history.  In this 
regard the examiner did not mention the 1974 treatment record, 
created well before the reported on-the-job noise exposure and 
employer hearing tests.  Hence, the examiner's opinion is of 
limited probative value.

Lay assertions of a continuity of symptomatology alone may be 
sufficient to establish service connection.  See Jandreau, supra; 
Buchanan, supra.  In this instance, the March 1974, 1975, and 
March 1976 VA treatment records provide persuasive additional 
support to the Veteran's assertion of a continuity of 
symptomatology.

Regarding right ear hearing loss, the March 1974 and March 1976 
VA treatment records specifically refer to an explosion affecting 
the left ear.  Notably, the March 1976 VA treatment record showed 
the right ear being normal and the Veteran limiting his hearing 
loss complaints to the left ear.  Additionally, in the Veteran's 
initial service connection claim, dated February 1976, he cited 
left ear hearing loss as the basis for his claim.  This evidence 
weighs against the Veteran's assertion that a continuity of right 
ear hearing loss was present from the in-service explosion; in 
conjunction with the negative medical opinion found in the 
October 2003 VA examination.  See Owen, supra; Buchanan, supra.   
On the other hand the Veteran's complaints in March 1974 
reportedly involved the "ears" and can be read as encompassing 
the right ear as well as the left.

In sum, the evidence is in equipoise regarding a link between 
current hearing loss and tinnitus and military noise exposure.  
Reasonable doubt is present and these claims are granted.  
38 C.F.R. §§ 3.159(a), 3.303, 3.303(b), 3.307, 3.309, 3.310 
(2010).



ORDER

Service connection for tinnitus is granted. 

The petition to reopen a claim of service connection for 
bilateral hearing loss is granted, to this extent only.

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


